                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

            Richard Failla,           )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )               3:19-cv-00304-GCM
                                      )
                  vs.                 )
                                      )
     XPO Logistics Freight, Inc.,     )
          Defendant(s).               )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s January 22, 2021 Order.

                                               January 22, 2021




        Case 3:19-cv-00304-GCM Document 32 Filed 01/22/21 Page 1 of 1
